DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al (US 6110025, cited by applicant) in view of Satoh et al (US 6354907, cited by applicant).
Regarding claim 1, Williams teaches a polishing apparatus for polishing a substrate by bringing the substrate into sliding contact with a polishing surface, comprising: a substrate holder (20) having a substrate holding surface (31) for pressing the substrate (30) against the polishing surface (as shown in fig 2) and further having a retaining ring (32) arranged around the substrate holding surface, the retaining ring being configured to be brought into contact with the polishing surface (col 11, lines 14-17); a rotating mechanism configured to rotate the substrate holder about its own axis (evidenced by described torque on shaft 21; col 6, lines 55-60); and at least one local load exerting mechanism (36) configured to tilt the retaining ring with respect to the substrate holding surface (col 7, lines 17-20; fig 3) by exerting a local load on a part of the retaining ring in a direction perpendicular to the polishing surface (fig 2; col 7, lines 41-45), wherein the substrate holder includes a carrier (44) having the substrate holding surface (as shown in fig 2), a top ring base (29) coupled to the rotating mechanism (through elements 25 and 22), and an elastic membrane (42) coupling the carrier to the top ring base (as shown in fig 2), a pressure chamber (38) being defined by the carrier, the top ring base, and the elastic membrane (col 7, lines 8-11). Williams does not teach the at least one local load exerting mechanism is arranged so as not to rotate together with the substrate holder. Satoh teaches a polishing apparatus including at least one local load exerting mechanism arranged so as not to rotate together with the substrate holder (col 9, lines 47-55; fig 10). It would have been obvious for a person having ordinary skill in the art at the time of the invention to arrange the local load exerting mechanisms of Williams so as not to rotate with the substrate holder in order to allow the load exerting mechanism to press the retaining ring against the polishing surface at a particular point on the surface to optimize polishing edge conditions as taught by Satoh (col 9, lines 47-55).
Regarding claims 2 and 3, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches a retaining ring pressing mechanism (28) configured to exert a uniform downward load on an entire upper surface of the retaining ring to press a lower surface of the retaining ring against the polishing surface (col 7, lines 29-40); wherein the substrate holding surface and the retaining ring are vertically movable relative to each other (col 7, lines 32-36; achieved by flexible mounting of ring and independent pressure control). 
Regarding claim 4, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches the substrate holder further includes a supporting mechanism (33) configured to receive a lateral force applied from the substrate to the retaining ring during polishing of the substrate (col 8, lines 17-22). 
Regarding claim 5, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches the at least one local load exerting mechanism includes a cylinder configured to generate the local load to be exerted on a part of the retaining ring (col 7, lines 41-45). Williams does not teach the cylinder is an air cylinder. Satoh teaches at least one load exerting mechanism including an air cylinder (col 9, lines 47-55). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I. B.). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to substitute the air cylinder load exerting mechanism of Satoh for the hydraulic cylinder of Williams, for the predictable result of applying pressure to the retaining ring as taught by Satoh (col 9, lines 47-55). 
Regarding claim 9, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches a polishing surface moving mechanism (26) configured to move the polishing surface horizontally relative to the substrate holder (col 6, lines 44-46; through rotation), the at least one local load exerting mechanism being located downstream of the substrate holding surface with respect to a moving direction of the polishing surface (col 7, lines 46-54; local load exerting mechanisms are located around the diameter of the substrate holding surface, necessarily resulting in at least one being downstream of the substrate holding surface with respect to the moving direction of the polishing surface).
Regarding claim 10, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches the at least one local load exerting mechanism comprises a plurality of local load exerting mechanisms (col 7, lines 49-54). 
Regarding claims 11 and 12, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches a retaining ring height sensor (80) arranged to measure a displacement of the retaining ring in a vertical direction (described paragraph starting col 7, line 55); the polishing apparatus being configured to change either one or both of a magnitude and a position of the local load based on a measurement result of the displacement of the retaining ring (col 7, lines 60-63). 
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams and Satoh as applied to claim 1 above, and further in view of Hayashi et al (US 2002/0033230, cited by applicant).
Regarding claims 6 and 7, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams does not teach a magnet or electromagnet configured to generate the locate load. Hayashi teaches a polishing apparatus including a local load exerting mechanism (260) including a magnet configured to generate the local load ([0064]); wherein the magnet is an electromagnet (“electromagnetic actuators”) configured to generate a downward local load and an upward local load to be selectively exerted on a part of the retaining ring ([0064]; “the pistons are raised and lowered”). It would have been obvious for a person having ordinary skill in the art at the time of the invention to substitute the electromagnetic actuators of Hayashi for the hydraulic cylinder of Williams, for the predictable result of allowing raising and lowering force to be applied, as electromagnetic actuator have improved response time as compared to pressurized cylinders as taught by Hayashi ([0064]). 
Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams and Satoh as applied to claim 1 above, and further in view of Jurjevic et al (US 5738568, cited by applicant).
Regarding claim 8, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams does not teach structure configured to allow for changing an installation position of the at least one local load exerting mechanism. Jurjevic teaches a polishing apparatus with a structure (36) configured to allow changing an installation position of the at least one local load exerting mechanism (col 4, lines 16-27). It would have been obvious for a person having ordinary skill in the art at the time of the invention to include structure for changing an installation position of the at least one local load exerting mechanism of Williams in order to allow the local load exerting mechanism to be placed at any point around the wafer to account for radial variations as taught by Jurjevic (col 4, lines 11-27).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams and Satoh as applied to claim 1 above, and further in view of Katsuoka et al (US 6435949, cited by applicant).
Regarding claim 13, Williams, as modified, teaches all the limitations of claim 1 as described above. Williams further teaches the polishing apparatus is configured to change either one or both of a magnitude and a position of the local load based on a polishing pattern (col 7, lines 41-49). Williams does not teach a thickness sensor for generating film thickness signals. Katsuoka teaches a polishing apparatus including a film thickness sensor configured to generate film thickness signals indicating film thicknesses of a plurality of areas of the substrate when the film thickness sensor is moving across a surface of the substrate (col 11, lines 59-67; sensor in turntable indicates movement across surface; plurality of areas necessary to determine the substrate “profile”), wherein the polishing apparatus is configured to change either one or both of a magnitude and position of a load on the retaining ring based on the film thickness signals (col 11, lines 36-44, 64-67). It would have been obvious for a person having ordinary skill in the art at the time of the invention to include a thickness sensor for generating film thickness signals for basing the magnitude or position of the local load of Williams in order allow adjustment of the polishing rate at particular areas of the substrate to compensate for local areas with different film thicknesses as taught by Katsuoka (col 15, lines 24-40). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar polishing apparatuses are cited, including those with similar load exerting mechanisms and elastic membranes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723